Citation Nr: 0837131	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc degeneration at L5-S1.

(The issue of entitlement to payment for unauthorized medical 
expenses for service rendered at Massena Memorial Hospital on 
December 23, 2005, will be the subject of a separate Board 
decision)

REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1953 until July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for an 
increased rating for his intervertebral disc degeneration L5-
S1 without radiculopathy.  The veteran was granted service 
connection for this condition in a December 1957 rating 
decision.


FINDINGS OF FACT

1.  Intervertebral disc degeneration at L5-S1 is productive 
of limitation of spinal motion, without ankylosis or 
incapacitating episodes.

2.   Bilateral lower extremity radiculopathy is manifested by 
decreased sensation, absent reflexes, poor muscle strength 
and pain equivalent to moderately severe incomplete paralysis 
of the sciatic nerve, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the orthopedic manifestations of the veteran's 
intervertebral disc degeneration at L5-S1 have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 to 5243 
(2008).

2.  The criteria for a separate evaluation of 40 percent for 
left lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 8520 (2008).

3.  The criteria for a separate evaluation of 40 percent, but 
no more, for right lower extremity radiculopathy has been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The RO sent the veteran a VCAA notice letter in July 2005 
that told him what evidence was needed to substantiate the 
claim, what evidence VA would undertake to obtain, and what 
evidence the veteran was responsible for obtaining.  He was 
advised in an August 2006 letter to submit any relevant 
evidence in his possession. 

Because service connection has been established, the first 
three elements of Dingess notice are substantiated.  The 
August 2006 letter provided notice on the rating and 
effective date elements of the claim.  

The July 2005letter informed the veteran that to substantiate 
his claim for an increased evaluation, the evidence must show 
that the disability had worsened.  August 2006 letter told 
him that he could substantiate the claim with evidence of its 
impact on employment.

The veteran was not provided with VCAA notice that he could 
substantiate the claim with evidence of the impact of his 
disability on daily life.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
his daily life.  In his February 2007 substantive appeal he 
described difficulties walking and laying on his back.  In an 
April 2006 letter, he further described difficulties with 
mobility and noted that he was selling his split level home 
in order to move to a single level home to better accommodate 
his limitations.  

Some of the criteria for rating back disabilities require 
specific measurements of the ranges of motion or ankylosis.  
Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, this 
information was contained in his January 2007 statement of 
the case (SOC).  The SOC could not provide VCAA compliant 
notice.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  It should, however, to have informed a reasonable 
person of what was needed to substantiate the claim.  

The veteran had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
In this regard, he submitted a substantive appeal to the 
Board in February 2007 providing argument in support of his 
claim.  This case was not certified to the Board until August 
2007, approximately eight months after receiving the SOC.  
The veteran was also afforded an additional period of 90 days 
to submit additional argument and evidence or to request a 
hearing after the case was certified.  Accordingly, he was 
not prejudiced by the lack of VCAA compliant notice on this 
element.  

As discussed above, the notice letters did provide examples 
of the evidence that could substantiate the claim and 
informed the veteran that a rating would be assigned under 
the rating schedule, if an increase was provided.

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  The August 2006 letter was provided 
after the initial adjudication of the claim.  The timing 
deficiency was cured by readjudication of the claim after the 
notice was provided.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's VA treatment records and private 
treatment records have been obtained.  The veteran has been 
afforded a sufficient VA examination.

As the veteran has reported that he does not have any 
additional pertinent information to provide, the Board may 
proceed with consideration of the veteran's claim.
Increased Evaluation

The veteran's intervertebral disc syndrome has been rated 
under DC 5293 since he was granted service connection.  
However, effective on September 26, 2003, DC 5293 was 
renumbered as 38 C.F.R. § 4.71(a), DC 5243.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria. 38 U.S.C.A. § 1155.

 Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Lumbosacral and cervical spine disabilities are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine. 38 C.F.R. § 4.71a.  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
is warranted for ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Each range of motion 
measurement is to be rounded to the nearest five degrees.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The formula provides that with incapacitating episodes having 
a total duration of at least one week, but less than 2 weeks, 
during the past 12 months a 10 percent rating will be 
assigned. With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted. 
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrants a 40 percent rating. 38 C.F.R. § 4.71a, DC 5243.

Under DC 8520 relating to the sciatic nerve, complete 
paralysis warrants an 80 percent evaluation; with complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild. 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   



Intervertebral Disc Degeneration

The veteran was granted service connection for intervertebral 
disc degeneration in a December 1957 rating decision, with an 
effective date of October 1956.  He had sustained a back 
injury while in basic training.

A March 2005 VA treatment note reflected the veteran's 
continued complaints of back pain.  This pain was described 
as occurring in the very lower back, and was constant and 
aching.  His pain reportedly increased when lying on his 
back, and was described as a sudden sharp and shooting but 
did not radiate down to his legs.  No numbness or tingling in 
the extremities was reported.  An assessment of lower back 
pain likely secondary to spinal stenosis and significant 
lumbar facet arthropathy at L4-L5 was made.  The veteran was 
then scheduled for facet joint blocks at L4-L5 and L5-S1 to 
help control his back pain.

A VA spine examination was conducted in September 2005.  The 
veteran arrived in a wheelchair, reported severe walking 
limitations and stated that he was only able to take a few 
steps before he experienced leg pain.  Totally incapacitating 
episodes of back pain in the past year were denied.  

Physical examination revealed lower extremities motor 
function of 2/5, bilaterally absent patellar reflexes and 
bilateral straight leg raising was to 60 degrees.  Lumbar 
spine range of motion could not be tested as the veteran 
could not stand and his equilibrium was very poor.  Advanced 
degenerative intervertebral disk disease of the lumbar spine 
with associated spinal stenosis was diagnosed.  

A January 2006 letter from the veteran's private physician 
described a history of joint replacements and of severe 
lumbosacral spinal stenosis.

Private treatment records from March 2006 reveal the 
veteran's continued complaints of lower back pain.  This pain 
was described as a varying and dull pain that becomes 
unbearable when lying down.  The veteran reported that the 
pain was aggravated by lying supine, prolonged sitting or 
walking any distance.  He obtained minimal relief by often 
changing positions or lying left lateral recumbent.  His 
lumbar spine was tender on palpation and his gait was slow 
and antalgic.  His spine flexion range of motion was to 20 
degrees, while his extension range of motion was to 5 degrees 
and his lateral flexion was to 15 degrees.  An assessment of 
degenerative disc disease was made.

January 2007 magnetic resonance imaging (MRI) tests of the 
veteran's back revealed diffuse bulging at L4-5 with some 
prominent stenosis. Left paracentral disc herniation at the 
L5-S1 level was also present.

In early 2007, the veteran began pain treatments with a 
private physician.  His physician prescribed a medicated 
patch for back pain.  Although the veteran reported some 
improvements while using the patch, it was not paid for by 
VA.  Its cost was prohibitive to the veteran and he ceased 
these treatments.

The veteran requested a scooter and lift in April 2007 
because of difficulties walking any distances and navigating 
his multi-level house.  He described an aching, stabbing pain 
bilaterally in his ankles.  His request was approved shortly 
thereafter.

Statements written by the veteran's son, sister and former 
employee all described the veteran's back pain.  His sister 
described the veteran as only being able to sit for half an 
hour before needing to change positions or go for a short 
walk.  His former employee described the veteran as using a 
wheelchair and only being able to sit on a chair for a short 
period of time.

The record contains no evidence that the veteran has been 
prescribed bed rest. He denied such episodes in his September 
2005 VA examination, and the remaining treatment records do 
not show doctor prescribed bed rest; hence, an increased 
rating would not be warranted on the basis of the first of 
the new bases for rating intervertebral disc disease.

An evaluation in excess of 40 percent under the General 
Formula would require ankylosis.  38 C.F.R. § 4.71a, DCs 5235 
to 5243.  The report from the veteran's physician shows that 
the veteran retains significant motion in the thoracolumbar 
spine.  There have been no reported findings of ankylosis.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

A remaining question is whether additional compensation is 
warranted on the basis of neurologic impairment.  Diagnostic 
studies have demonstrated disc disease that could cause nerve 
impairment.  On the VA examination the veteran displayed 
significant neurological impairment of both lower 
extremities; as shown by the findings of as loss of vibratory 
sensation, absent reflexes, pain, and poor muscle strength of 
only 2/5.  A 40 percent evaluation for moderately severe 
incomplete sciatic nerve paralysis is warranted for each 
lower extremity.  A higher evaluation for severe incomplete 
paralysis is not warranted as no evidence of muscle atrophy 
has presented.  38 C.F.R. § 4.71a, DC 8520.

The Board recognizes that the veteran reportedly has 
significant non-service connected disabilities of the lower 
extremities.  The VA examiner, however, appears to have 
associated the neurologic impairment of the lower extremities 
with the service connected back disability.  No medical 
professional has attributed this impairment to conditions 
other than the back.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate; however, 
in the present case, the veteran's intervertebral disc 
disease and bilateral lower extremity radiculopathy have 
remained constant throughout the course of the period on 
appeal.  Staged ratings are therefore not warranted for any 
period of the increased rating claim.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  


Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The rating schedule contemplates the veteran's symptoms, 
which consist mainly of limitation of back motion, pain, and 
neurologic impairment involving the lower extremities.

Assuming arguendo that the rating criteria were inadequate, 
marked interference with employment as a result of the 
veteran's back injury has not been alleged nor has it been 
shown in the record.  The veteran's back disability has not 
required any periods of recent hospitalization. Therefore, 
referral for an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating in excess of 40 percent 
for the orthopedic manifestations of intervertebral disc 
degeneration at L5-S1 is denied.

Entitlement to a separate 40 percent rating for left lower 
extremity radiculopathy is granted.

Entitlement to a separate 40 percent rating for right lower 
extremity radiculopathy is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


